VANDE WALLE, Justice,
concurring specially.
I agree with the result reached in the majority opinion concerning the Mabel En-geseth estate. Because the heirs took no action for more than three years the trial court was justified in appointing an administrator for the estate. Insofar as the es*636tates of Linda J. Wilson and Herman W. Johnson are concerned, I concur reluctantly in the result reached by the majority opinion. I agree that the applicable statutes permit the trial court to reach its result but I feel compelled to comment that it seems a strange statutory scheme that gives a stranger equal status with the heirs of an estate when an heir is qualified to act as personal representative. Here, the trial court found Adeline was qualified and that “no difficulty or apparent problems” would exist in appointing her as personal representative. There is a point when legislators and judges alike should stop to consider the necessity of government interference in the lives and property of a family. The public has long been suspicious of lawyers and judges insofar as the probate of estates is concerned. The majority opinion will not help to lessen that suspicion.